Citation Nr: 1236608	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety neurosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis.

3.  Entitlement to service connection for alcohol and nicotine dependence.

4.  Entitlement to a rating in excess of 10 percent for the residuals of a fracture of the left wrist.

5.  Entitlement to a compensable rating for sinusitis.

6.  Entitlement to a compensable rating for tonsillitis.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1975, February 2003 to June 2003, December 2003 to March 2005, and January 2006 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the issue of service connection for alcohol and nicotine dependence were adjudicated by the RO as a part of the Veteran's petition to reopen his claim for service connection for an anxiety disorder.  Recognition is given to recent case law that establishes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Such would suggest that the RO placed the Veteran's problem with alcohol and tobacco in the same category as his purported acquired psychiatric disorder (anxiety).

However, a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Here, the Veteran's claim for service connection for alcohol and nicotine dependence, if he even claimed such, are two very distinct and separate disabilities that stem from different factual basis.  These would be new claims based upon a different diagnosed disease.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The issues have there by been separated.

Throughout most of the appeal period, the Veteran had been represented by the Puerto Rico Public Advocate for Veterans Affairs.  In April 2010 correspondence, the Veteran revoked his current representation and indicated his desire to represent himself.  In a May 2011 letter, on another matter, the RO sent a letter to the Veteran advising him that he may contact the VA for a listing of recognized veterans' service organizations and/or representatives.  The Veteran has not responded.  As such, the Board will presume that he is not currently represented. 

The Board herein reopens the claim for service connection for an acquired psychiatric disorder, to include anxiety neurosis.  The remaining issues, including service connection for an acquired psychiatric disorder, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1976 rating decision, the RO denied service connection for a nervous condition.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The evidence received since the February 1976 final decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include anxiety neurosis.







CONCLUSION OF LAW

1.  The February 1976 rating decision, which denied service connection for a nervous condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the February 1976 rating decision to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety neurosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the claim to reopen a previously denied claim for service connection for an acquired psychiatric disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is needed at this time.  

Claim to Reopen

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2011).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The claim for service connection for a nervous condition was originally denied in a February 1976 rating decision.  The claim was denied because, although there was a current diagnosis of anxiety neurosis, there was no evidence of a nervous condition in service and no evidence of a link between the disorder and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision, which would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  Thus, the decision became final.  

The pertinent evidence received since the February 1976 denial includes service treatment records from subsequent periods of active service, numerous VA medical records, and an April 2008 VA examination report.  

The service treatment records contain a February 2005 post-deployment health assessment report, on which the Veteran indicated having little interest or pleasure in doing things and feeling down, depressed, or hopeless.  He was deployed from February 2004 to February 2005.  The service treatment records from January 2006 to May 2007 indicate that he was again deployed to Iraq but contain no complaints referable to a psychiatric disorder.

VA treatment notes dated through March 2010 reflect tobacco use disorder as an active problem.  They also indicate the presence of alcohol dependence.

The April 2008 VA examination report reflects complaints of nervousness, sleep difficulties, and irritability since returning from Iraq a year ago.  After examining the Veteran, the examiner provided diagnoses of alcohol dependence and nicotine dependence.  

Initially, the Board notes that additional service treatment records have been added to the claims file since the February 1976 rating decision.  However, as they are from subsequent periods of service and did not exist at the time of the February 1976 rating decision, they do not warrant a de novo review of the Veteran's claim.  See 38 C.F.R. § 3.156(c).  Thus, new and material evidence is still required.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.  The new evidence, in part, consists of the Veteran's service treatment records from his subsequent periods of service, which include his report of having symptoms indicative of depression in February 2005 after his first deployment to Iraq, and his competent lay statement during the April 2008 VA examination regarding a continuity of symptomatology since returning from his second deployment to Iraq.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material in that it constitutes competent lay evidence regarding whether the Veteran currently has a psychiatric disorder that may be related to his military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim. 

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a psychiatric disorder (i.e. evidence of an in-service occurrence and a continuity of symptomatology) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a psychiatric disorder is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include anxiety neurosis, is reopened.  To this extent, the appeal is granted.


REMAND

The Board finds that further development is needed to obtain outstanding VA medical records.

On an April 2010 VA Form 9, the Veteran stated that he continues to receive medical treatment at the San Juan VA Medical Center (VAMC) and asked that VA obtain those records if deemed necessary to evaluate his claim.  The record contains treatment notes from the above VAMC dated only through March 2010.  As they may be relevant to each of the claims on appeal, any outstanding records since that time should be obtained.

If the evidence obtained from the above development indicates that the Veteran has a psychiatric disorder related to service or that his left wrist disability, sinusitis, or tonsillitis has worsened since the last VA examinations conducted in April 2008, he should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the San Juan VAMC since March 2010.

2.  If the evidence obtained from the above development indicates that the Veteran has a psychiatric disorder related to service or that his left wrist disability, sinusitis, or tonsillitis has worsened since the last VA examinations conducted in April 2008, afford him the appropriate VA examination(s).

3.  After completing the above, readjudicate the claim for service connection for an acquired psychiatric disorder, to include anxiety neurosis, and the claims for increased ratings for the residuals of a fracture of the left wrist, sinusitis, and tonsillitis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


